DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 4 are pending in the instant application.
Election/Restrictions
Applicant’s election with traverse of Group I (claim 1), drawn towards a tetracarboxylic dianhydride comprising a compound of formula (1) and/or formula (2), in the reply filed on July 12, 2022 is acknowledged. Claims 2 – 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected invention, there being no allowable generic or linking claim.
	The traversal is on the grounds that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims or species would encompass a search for the subject matter of the remaining claims or species. Thus, the search and examination of the entire application could be made without serious burden. Applicant further recites MPEP §803 to state that the examiner must examine all the claims on the merits, even though they include claims to independent or distinct inventions. However, it is noted that the claims in the instant application are examined upon the lack of unity of invention requirement under 37 CFR §1.475(a), PCT Rule 13.1 and 13.2. The inventions or groups of inventions in the instant application are not so linked to form a single general inventive concept. See, paragraphs 4 and 5 of the restriction requirement dated May 16, 2022. Further, the technical feature common to the inventions or Groups of inventions I – IV (tetracarboxylic dianhydride comprising a compound of formula (1) and/or (2)) is not considered a special technical feature and does not make a contribution over the compound 37 in view of WIPO Publication 2017030019 A1 (Matsuo). See, paragraph 6. Therefore, a search for any one of the inventions would not necessarily encompass the remaining inventions and the consideration of the scope of all the inventions together would put undue burden on the examiner. 
	The requirement is still deemed proper and is therefore made FINAL.
Further, Applicant has specifically elected compound of formula (1) and formula (2) in Example 2 (referred to as BNBDA-A and BNBDA-B), wherein the mole ratio of ([BNBDA-A]/[BNBDA-B]) is 50/50 (50%). The compounds BNBDA-A and BNBDA-B are presented below:

    PNG
    media_image1.png
    129
    451
    media_image1.png
    Greyscale

The compounds BNBDA-A and BNBDA-B reads upon the compounds of instant formula (1) and formula (2), wherein each variable R1, R2 and R3 is independently hydrogen.
	Search: Applicant’s elected species is found to be free of prior art. Therefore, search has been expanded to the scope, wherein the tetracarboxylic dianhydride comprises a compound of formula (1) or formula (2). Since the above scope is not free of prior art, search has not been further expanded to the full scope of the instant claims.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
Priority

    PNG
    media_image2.png
    84
    378
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that although certified copy of the foreign priority documents has been received, the filing date of the priority document is not perfected unless applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see MPEP 706.02(b)(1)(C) and 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of February 8, 2018 (the filing date of the PCT Application).
Information Disclosure Statement
The information disclosure statement filed on August 9, 2019 has been considered by the examiner.
Drawings
The drawings filed on August 9, 2019 are objected to because Figures 2 – 5, 7 – 8 and 10 contain illegible numbers, values or texts on the horizontal axis of the graphs. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by WIPO Publication 2017030019 A1 (Matsuo), as disclosed in the information disclosure statement filed on August 9, 2019.
	Matsuo teaches a tetracarboxylic dianhydride comprising the compound 37 of Example 2. See attached English translation, page 30, paragraph [0289]. The compound 37 is presented below:

    PNG
    media_image3.png
    212
    303
    media_image3.png
    Greyscale

	The instant claim 1 is drawn towards a tetracarboxylic dianhydride comprising at least one acid dianhydride (A) of general formula (1) and/or an acid dianhydride (B) of general formula (2), wherein a content of the acid dianhydride (B) in a total amount of the acid dianhydrides (A) and (B) is 30 to 100% by mole in a mole ratio.
	Matsuo teaches the compound of instant formula (1) or formula (2), wherein:
Each R1 is independently hydrogen; and
R2 and R3 are each independently hydrogen.

Matsuo also teaches that where another tetracarboxylic acid dianhydride is used together with the tetracarboxylic acid dianhydride represented by the above compound, the use ratio (molar ratio) can be 5:5 (50%). See, paragraph [0226].
	Therefore, the WIPO Publication 2017030019 A1 anticipates the instant claim 1.

Conclusion
Claim 1 is rejected.
Claims 2 – 4 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626             

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626